 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   THE ESTATE OF CECIL ELKINS, JR., et                Case No. 1:13-cv-01483-AWI-SAB
     al.,
12                                                      ORDER GRANTING PETITION FOR
                    Plaintiffs,                         APPOINTMENT OF DENNIS ELKINS AS
13                                                      GUARDIAN AD LITEM FOR MINOR
             v.                                         PLAINTIFF DYLAN ELKINS
14
     HIPOLITO PELAYO,                                   (ECF No. 169)
15
                    Defendant.
16

17

18          On March 12, 2019, Plaintiff Dylan Elkins, a minor, filed a petition to appoint Dennis

19 Elkins as Dylan Elkins’ guardian ad litem. (ECF No. 169.)
20          Pursuant to Rule 17 of the Federal Rules of Civil Procedure, a representative of a minor

21 may sue or defend on the minor’s behalf. Fed. R. Civ. P. 17(c). This requires the Court to take

22 whatever measures it deems appropriate to protect the interests of the individual during the

23 litigation. United States v. 30.64 Acres of Land, More or Less, Situated in Klickitat Cty., State

24 of Wash., 795 F.2d 796, 805 (9th Cir. 1986). The appointment of the guardian ad litem is more

25 than a mere formality. Id. “A guardian ad litem is authorized to act on behalf of his ward and

26 may make all appropriate decisions in the course of specific litigation.” Id. A guardian ad litem
27 need not possess any special qualifications, but she must “be truly dedicated to the best interests

28 of the person on whose behalf he seeks to litigate.” AT&T Mobility, LLC v. Yeager, 143


                                                    1
 1 F.Supp.3d 1042, 9 (E.D. Cal. 2015). This means that the guardian ad litem cannot face an

 2 impermissible conflict of interest with the ward and courts consider the candidate’s “experience,

 3 objectivity, and expertise” or previous relationship with the ward. Id. (citations omitted).

 4          The Court has considered the petition to appoint Dennis Elkins as guardian ad litem for

 5 Dylan Elkins. Cecil Elkins, Sr., the former guardian ad litem for Dylan Elkins, passed away on

 6 November 17, 2018. (ECF Nos. 121, 163, 169.) Dennis Elkins is the executor of the estate of

 7 Cecil Elkins, Sr., is the uncle of Dylan Elkins, and declares that he has shared a close and loving

 8 relationship with Dylan Elkins. (ECF No. 169.)           Good cause appearing, IT IS HEREBY

 9 ORDERED, that Dennis Elkins is appointed as guardian ad litem for Dylan Elkins.

10
     IT IS SO ORDERED.
11

12 Dated:     March 13, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
